DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/240,888 filed on 04/26/2021.

Information Disclosure Statement
The information disclosure statement filed 04/26/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A display device comprising: a display panel comprising a plurality of first pads, and a plurality of second pads spaced apart from the first pads; a first circuit board comprising first circuit pads respectively bonded to the first pads, a first driving chip electrically connected to the first circuit pads, and a first heat radiation member; and a second circuit board comprising second circuit pads respectively bonded to the second pads, and a second driving chip electrically connected to the second circuit pads, wherein the first heat radiation member overlaps the first driving chip and the second driving chip.
          Therefore, claim 1 and its dependent claims 2-15 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; A display device comprising: a display panel: a first circuit board comprising a first base layer having a first bottom surface and a first top surface, a first driving chip that is electrically connected to the display panel and is on the first bottom surface, and a first heat radiation member that entirely overlaps the first driving chip and is on the first top surface; and a second circuit board comprising a second base layer having a second top surface and a second bottom surface that faces the first heat radiation member, a second driving chip that is electrically connected to the display panel and is between the first heat radiation member and the second bottom surface, and a second heat radiation member that entirely overlaps the second driving chip and is on the second top surface.
          Therefore, claim 16 and its dependent claims 17-19 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; A display device comprising: a display panel; a first circuit board comprising a first driving chip, and a heat radiation member that entirely overlaps the first driving chip; and a second circuit board on the first circuit board to cover the first driving chip and the heat radiation member, and comprising a second driving chip, wherein the heat radiation member is between the first driving chip and the second driving chip, and entirely overlaps the first driving chip and the second driving chip. 
           Therefore, claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847